In three related child sexual abuse and neglect proceedings pursuant to Family Court Act article 10, the petitioner and the Law Guardian separately appeal from an order of the Family Court, Westchester County (Cooney, J.), entered March 1, 1996, which, after a fact-finding hearing, dismissed the petitions.
Ordered that the order is affirmed, without costs or disbursements.
Although we agree with the petitioner that evidence was submitted which, if credited, could have sustained a finding that the father sexually abused Starchana B., the court found Starchana B.’s testimony to be completely incredible. Where the court’s determination turns on the credibility of a witness, it is well settled that resolution of that issue, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fa_ L, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84; Matter of Clarice P., 237 AD2d 364; Matter of Nassau County Dept. of Social Servs. [Laura C.J, 232 AD2d 635). Its determination is accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86; Matter of Richard C., 144 AD2d 667, 668). Upon the record before us, there is no basis for disturbing that determination.
Furthermore, the court’s determination that the mother did not neglect Starchana B. is likewise supported by the evidence, and will not be disturbed.
The appellants’ remaining contentions are without merit. Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.